HEDRICK, Judge.
Although defendant has noted in the record several exceptions to the admission of evidence, and has made these exceptions the basis of an Assignment of Error in the record, he has not brought forward and argued this Assignment of Error in his brief. It is, therefore, deemed abandoned.
The defendant argues in his brief, without reference to an Exception or Assignment of Error, that the trial judge erred in denying his “motion to dismiss pursuant to Rule 50.” Rule 50 has *556no application to trials before the Judge without a jury. In actions tried before the judge without a jury a motion to dismiss is made pursuant to Rule 41(b).
The defendant argues in his brief, again without reference to an Exception or Assignment of Error, that the trial court erred in entering judgment for the plaintiff. We consider this argument because the defendant did except to the judgment. Appellate Rule 10(a).
An exception to the judgment presents the question of whether the facts found support the conclusions of law made, and whether the judgment is in proper form. We have carefully considered the Findings of Fact and hold they support the Conclusions of Law drawn therefrom, and support the judgment entered. The finding that the plaintiff and the defendant were comakers of the note coupled with the finding that the plaintiff paid the entire balance due on the note support the conclusion that the defendant is indebted to the plaintiff for one-half of the amount paid. Grimes v. Grimes, 47 N.C. App. 353, 267 S.E. 2d 372 (1980).
Affirmed.
Judges WEBB and BECTON concur.